Title: From Edward Hand to Moses Hazen, 2 October 1782
From: Hand, Edward
To: Hazen, Moses


                  Dear Sir
                     
                     Camp Verplanks point 2d October 1782
                  
                  I have been honor’d by the receipt of your letters of the 31st August and 15th Septr last, with the returns inclosed.
                  The General orders me to inform you that the aged infirm men you mention on furlough and discribe as persons who merit the pension allowed by congress to disabled soldiers must be imediately called in, as no man can be admitted to that bounty who is not produced in person, to a board conven’d by his Order for the purpose of investigating the justice of such claims but if they baffle  your good intentions towards them by not appearing within a reasonable time they are to be deemed deserters and struck of the rolls of the regimt accordingly.
                  He also desires me to acquaint you that unless the 5 Men returned at Coos join the regiment, within a month from this date it is his express order they be Struck of the rolls of the regiment and deem’d Deserters.  
                  
                     Edwd Hand A.G.
                     
                  
               